Me. Chief Justice Hebhahdez
delivered the opinion of the court.
On September 7, 1917, the District Court of Mayagüez entered an order declaring the heirs of Gabriela Ortiz Gre gory, who died on March 24, 1917, to be her half-sister Elvira Ortiz y Ortiz, her brother Francisco Esteban, her sisters So-ledad Leticia, Dominga Constanza and Carmen Ramona Ortiz y Gregory, and her surviving lmsband, Juan Bautista Martinez, as to the corresponding usufruct.
By jiublic instrument No. 105, executed before Notary Benito Forés y Morazo in San Germán on April 12, 1918, Soledad Ortiz y Gregory, acting in representation of her sister Carmen Ortiz y Gregory under a power of attorney executed in the city of New York on March 5, 1917, and containing a clause authorizing her to accept and reject inheritance and legacies, renounced the inheritance to which her principal might be entitled as one of the heirs of her deceased sister Gabriela Ortiz y Gregory, whose estate had not been liquidated nor divided.
The order designating the heirs of Gabriela Ortiz y Gregory was presented in the Registry of Property for record with relation to propertjr No. 64 Carro Street, San Germán, together with the instrument of renunciation of the inheritance of April 18, 1918, and the registra]-, by his decision of May 2, recorded the same as to the interests acquired by Elvira Ortiz 3r Ortiz, Francisco Esteban, Soledad Leticia and Dominga Constanza Ortiz y Gregory and by the surviving husband, Juan Bautista Ortiz, bjr virtue of the death of Gabriela Ortiz Gregory, as prayed for, but refused to record the renunciation of the part of the estate of Gabriela Ortiz Gre gory made by her sister Soledad Leticia Ortiz Gregory as the *496representative of her other sister Carmen Ramona in deed No. 105 of April 13 before No tar .7 Benito Forés y Morazo which contains a copy of the power of attorney, because the renunciation of inheritance amounts to an alienation and it is sought to record the title of the principle in the name of her brother and sisters, among whom is included the attorney in fact, this being contrary to the provisions of paragraph 2 of section 1362 of the Revised Civil Code.
The statute relied on by the registrar is not applicable to the case.
The pertinent part of the said section reads as follows:
“Sec. 1362. — The following persons can not acquire by purchase, even at public or judicial auction, neither in person nor by an agent:
< t ^ # '* *
“2. Agents, the property the administration or sale of which may have been entrusted to them.”
As a consequence of the renunciation made by attorney • in fact Soledad Ortiz y Gregory in the name of her principal, Carmen Ortiz Gregory, the former may be called upon to participate in the property so renounced, but as it does not appear that the acquisition was made by purchase, an indispensable element is lacking to affect the agent with the t incapacity established by the said statute.
According to the generally settled rules of interpretation, the provision contained in subdivision 2 of section 1362 can not be extended, even by analogy, to apply to persons and cases not inclnded therein. See the decision of the General Directorate of Registries of Spain of September 1, 1897.
The decision appealed from should be reversed and the registrar ordered to make the record denied.

Reversed.

Justices Wolf, del Toro, Aldrey and Hutchison concurred.